DETAILED ACTION
Response to Restriction Requirement
The following restates the restriction of 10/15/2020.
The application discloses the following embodiments:
Embodiment 1 – FIGS. 1-8
Embodiment 2 – FIGS. 9-11
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope.
Embodiment 1 claims a singular non-woven fabric sheet with adhesive and Embodiment 2 claims a stack or pad of multiple non-woven fabric sheets with adhesive that are bound together. The embodiments differ from each other in the scope of the claim. 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct embodiments.
Applicant’s election with traverse of Embodiment 1 (FIGS. 1-8) in the reply filed on 11/19/2020 is acknowledged.
The traversal is on the ground(s) that examination of the embodiments contained in Embodiments 1 and 2 would be of no serious burden on the examiner. This is not found persuasive because a traversal of a restriction requirement based on there being no serious burden to an examiner to search and examine an entire application (as noted in MPEP § 803) is not applicable to design patent applications. The fact that the embodiments may be searched 
Therefore the requirement is still deemed proper and is made FINAL.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:

Claim Objections
Drawings
The drawings are objected to because:
With the finality of the restriction requirement and applicant’s election of Embodiment 1, the drawings pertaining to Embodiment 2 (FIGS. 9-11) must now be canceled.

Specification
The specification is objected to because:
The drawing figures must be described clearly and accurately in the specification. See MPEP 1503.01 (II). 
The figure description of FIG. 3 is a bit confusing as written. The view shows a bottom perspective view of the non-woven fabric sheet but describes that the view also shows the adhesive side of a “top” portion of the fabric sheet. Because the adhesive is actually on the bottom side of the fabric sheet this description is confusing. The inclusion of the stippled shading in the smaller rectangular shaped portion of the fabric sheet that is distinct from the surface ornamentation on the larger portion of the fabric sheet makes it clear in the drawings where the adhesive portion is located. To make the description clear the examiner recommends canceling the word “top” and amending the description to read:
--Figure 3 is a bottom perspective view of the non-woven fabric sheet with adhesive, wherein the bottom view shows the adhesive portion of the fabric sheet;--   

To correspond with the election of Embodiment 1, the examiner recommends canceling the figure descriptions of FIGS. 9-11 and amending the descriptions of FIGS. 7 and 8 to read:
--Figure 7 is a front view of the non-woven fabric sheet with adhesive, wherein a rear view is a mirror image of the front view; and
Figure 8 is another left-hand side view of the non-woven fabric sheet with adhesive.--

Conclusion
The claimed design is patentable over the references cited. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213. A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wendy Arminio whose phone number is 571-270-0221. The examiner can normally be reached on Monday to Thursday and alternate Fridays, 9:00 am to 6:00 pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aarti Berdichevsky can be reached at 571-270-5033. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WENDY L ARMINIO/Primary Examiner, Art Unit 2921